Citation Nr: 0531025	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  99-08 669A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 2003, the Board remanded the 
case for additional development of the evidence as well as to 
remedy due process deficiencies.  

The Board observes that if a claim has been placed in 
appellate status by the filing of a notice of disagreement 
(NOD), the Board must remand the claim to the RO for 
preparation of a statement of the case (SOC) as to that 
claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As 
part of the Board's June 2003 remand, it was noted that in 
February 2002 the RO denied increased ratings for 
atherosclerotic cardiovascular disease, hypertension, and a 
hand and skin disorder.  The veteran thereafter filed a NOD 
in March 2002.  As a result, the Board requested the RO to 
furnish the veteran and his representative a SOC and provide 
them an opportunity to submit a substantive appeal within the 
requisite 60-day period.  The SOC was mailed to the veteran 
in August 2004. However, he did not respond by submitting a 
timely substantive appeal as to these three matters.  
Therefore, these matters are not now before the Board for 
appellate consideration.


FINDING OF FACT

PTSD cannot be attributed to the appellant's military service 
in the absence of independently verifiable in-service 
stressful experiences.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in May 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  To this, 
the letter informed the veteran that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  The March 2005 
supplemental statement of the case also advised the veteran 
to "provide any evidence in [his] possession that pertains 
to the claim."  Finally, the Board finds that VA has secured 
all available pertinent evidence and conducted all 
appropriate development.  Hence, VA has fulfilled its duties 
under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the notice was provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Regarding the concept of "harmless error," of course, an 
error is not harmless when it "reasonably affect(s) the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  In this case, however, because 
there is not a scintilla of evidence that any failure on the 
part of VA to further comply with the VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  While perfection is an aspiration, the 
failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

As to stressor development, the record includes the veteran's 
service medical and personnel records, VA letters of October 
1998 and May 2004 to the veteran that asked him for specific 
information regarding his in-service stressors so that they 
could be verified, several statements in support of the 
claim, personal hearing testimony during which the appellant 
described his stressors, the U.S. Armed Services Center for 
Unit Records Research (CURR) February 2005 reply to the RO's 
requests for stressor verification, newspaper articles 
related to the claimant's service, and records received from 
the Social Security Administration (SSA).  

The veteran contends that he has PTSD that is attributable to 
stressful events he experienced while stationed in Vietnam.  
The veteran, in support of his claim that he experienced the 
stressor events he reported to the RO, provided written 
statements and his testimony at an October 2004 hearing.

In the above, the veteran indicated that he experienced the 
following stressors:

*	At his November 1998 VA PTSD examination, he claimed to 
have witnessed a child holding a grenade in his hand 
being shot and killed.  

*	In 1968, during the TET Offensive, while with the 632nd 
Heavy Equipment Maintenance Company (assigned from June 
1967 to February 1969), he reportedly was forced to 
collect dead soldiers in his truck in Saigon and 
stockpile them at the U.S. Army compound for three days 
and nights.  He added that he was an Army carpenter, and 
not in a combat unit, so these traumatic events were new 
to him.  He also indicated that he had combat-related 
nightmares as a result.  See PTSD questionnaire, 
received in December 1998.  Also during the TET 
Offensive, when the American embassy in Saigon was 
targeted, he was detailed to pick up the bodies of four 
American soldiers and transport them from the embassy to 
the morgue at Ton Sun Nhut Air Base.  See statement 
received in September 1999.  

*	He testified in September 1999 that he was assigned to 
the 147th Company (maintenance) in Vietnam.  He 
indicated that he transported civilian workers to 
certain points in the Saigon area.  The veteran also 
testified that he was near the American embassy when it 
was attacked in January 1968.  

*	In September 2004, he asserted that while stationed at 
Bien Hoa with the 147th Maintenance Company he was 
ambushed by two plain clothed soldiers and had to shoot 
both of them.  [He did not provide the date of this 
incident].  He added that a friend of his, [redacted] 
[redacted], died (presumably in Vietnam.)  He did not 
provide the date of death.  He also alleged that while 
driving by the American Embassy when a battle ensued on 
January 31, 1968, his truck was attacked, and while 
trapped, he pretended to be dead.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

A grant of service connection for PTSD requires (i)  medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a), (ii)  medical evidence establishing a link between 
current symptoms and an in-service stressor, and (iii)  
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).  The provisions 
of 38 C.F.R. § 4.125(a) in turn require that a diagnosis of a 
mental disorder conform to the American Psychiatric 
Association, Diagnostic and Statistical Manual and 
Statistical Manual of Mental Disorders, 4th Edition (1994) 
(DSM-IV).

Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, his lay testimony regarding the claimed stressors is 
accepted as conclusive as to their actual existence, absent 
clear and convincing evidence to the contrary.  Where, 
however, VA determines that the veteran did not engage in 
combat with the enemy, or that he did engage in combat with 
the enemy but the claimed stressor is not related to such 
combat, lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304.

Initially, the Board will look to see if the record contains 
proof that the claimed inservice stressors actually occurred.  
38 C.F.R. § 3.304(f).  The occurrence of the claimed 
stressors must be supported by credible evidence.  Id.  As 
stated above, the provisions of 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(f), provide that the evidence required to 
establish the occurrence of a recognizable stressor varies 
depending upon whether or not the veteran was engaged in 
combat with the enemy.  See Hayes v. Brown, 5 Vet. App. 60, 
66 (1993).

In this regard, personnel records reveal that while stationed 
in Vietnam the veteran was stationed with the 147th Light 
Equipment Maintenance Company from July 1967 to March 1968, 
and with the 632nd Heavy Equipment Maintenance Company from 
March 1968 to February 1969.  

His service personnel records show that his military 
specialty while in Vietnam was carpenter.  The veteran's 
awards included the National Defense Service Medal, Vietnam 
Service Medal, and Vietnam Campaign Medal.  

In February 2005, in reply to a request for information to 
verify the veteran's stressors, CURR notified the RO that 
they could not verify the stressors claimed by the veteran 
that he participated in casualty recovery/delivery.  CURR 
added that they could only verify that the veteran was a 
"51B," carpentry and masonry specialist, assigned to the 
147th Light Equipment Maintenance Company during his Vietnam 
tour.  The history of the 147th Light Equipment Maintenance 
Company for 1968 showed that it was located in Long Binh, 
Vietnam.  That company's statement dated March 30, 1968, 
indicated that they had no major incidents up to that date.  
CURR noted that the Military Assistance Command (MACV) 
Chronology stated that on January 31, 1968, Long Binh, the 
U.S. Embassy, and Tan Son Nhut Air Base were all hit with 
rocket/mortar fire and some ground attacks.  

Concerning the claim made by the veteran that a friend of 
his, [redacted], died (presumably in Vietnam,) the Board 
notes that a search Vietnam Casualty data bases reveals that 
while a Marine named "[redacted]" died in Vietnam during the 
Vietnam War, he died in May 1967, his full name was not 
[redacted].  Because these facts do not correspond with 
those supplied by the appellant, the Board does not 
anticipate verifying this alleged stressor.  

As to whether the veteran saw combat, the record shows that 
his military specialty while in Vietnam was carpenter, and he 
did not receive any military citation that would demonstrate 
that he was engaged in combat with the enemy.  Additionally, 
neither the veteran's DD Form 214 nor any other evidence in 
the record indicates combat experience.  See VAOPGCPREC 12-99 
(Oct. 18, 1999); 65 Fed. Reg. 6257 (2000).  Therefore, the 
claimant is not a "combat veteran."  Accordingly, his lay 
testimony regarding the claimed stressors cannot alone be 
accepted as conclusive evidence as to the actual existence of 
his claimed stressors.

Next, the Board will look to see if the record contains 
evidence that corroborates the veteran's statements and 
testimony as to the occurrence of any of the claimed 
stressors.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.304(d), 
(f).

As noted above, the RO, using the veteran's description of 
his stressors, contacted CURR.  CURR had no records that 
verified any of the veteran's stressors.  Moreover, while the 
veteran supplied a photocopy of a newspaper article, showing 
that he and his brother both served in Vietnam, this does not 
verify his participation in the stressful events that he has 
described.  

The Board recognizes that the veteran's own personal 
participation need not be strictly corroborated.  See Suozzi 
v. Brown, 10 Vet. App. 307 (1997) (corroboration of every 
detail is not required to satisfy the 38 C.F.R. § 3.304(f) 
requirement that there be credible supporting evidence that 
the claimed stressors actually occurred).  Nevertheless, 
despite efforts by the RO to confirm the veteran's 
allegations, no evidence has been uncovered which shows that 
any members of his unit participated in the type of activity 
described by him or witnessed the kind of things described by 
him during the time period he provided.  Although VA 
physicians have accepted the veteran's description of his 
inservice experiences as credible and as providing a basis 
for diagnosing PTSD (see, e,g., report of VA PTSD 
examination), the Board may not grant service connection for 
PTSD in cases such as this without supporting evidence of the 
occurrence of the claimed stressors.  Given the lack of 
supporting evidence required by the law, the greater weight 
of the evidence is against the veteran's claim of service 
connection.  Thus, entitlement to service connection for PTSD 
is denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


